           Case 3:20-cv-00320-JM Document 9 Filed 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JOSEPH DERRICK HARPER                                                                PLAINTIFF
ADC #153091

v.                            CASE NO: 3:20-cv-00320-JM-JJV

KEVIN MOULDER, et al.                                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court certifies

that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 16th day of November, 2020.


                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
